Appeal from the Chancery Court of Henry.
Heard before the Hon. Jebe N. "Williams.
The bill in this case was filed by W. E. Danzey, the appellant, and prayed to be granted a divorce from the appellee, N. E. Danzey, upon the grounds of adultery.
Upon the submission of the cause on the pleadings and proof, the chancellor decreed that the complainant was not entitled to the relief prayed for, and ordered his bill dismissed. The appeal was taken from this decree. In this court, it is declared that the evidence showed conclusively that the respondent 'was guilty of the acts of infidelity charged in the bill of complaint, and that the complainant was entitled to the relief prayed for. The decree of the chancellor was reversed and a decree here rendered granting a divorce to the complainant.
Opinion by McClellan, J.